EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, dated as of the 30th day of August, 2010, between
JOS. A. BANK CLOTHIERS, INC. (“Employer” or “Company”) and R. NEAL BLACK
(“Executive”),
WITNESSETH THAT:
WHEREAS, Employer and Executive are the sole parties to that certain Employment
Agreement, dated as of September 9, 2008 (the “Original Employment Agreement”);
and
WHEREAS, Employer and Executive have determined to amend and restate the
Original Employment Agreement in its entirety,
NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of
which are hereby acknowledged, Employer and Executive do hereby amend and
restate the Original Employment Agreement in its entirety and agree as follows:
1. Employment of Executive
Employer hereby agrees to employ Executive, and Executive hereby agrees to be in
the employ of Employer, upon the terms and conditions hereinafter set forth.
This Agreement is a contract for personal services of Executive and services
pursuant hereto may only be performed by Executive.
2. Employment Period
The term of Executive’s employment under this Agreement (the “Employment
Period”) commenced December 21, 2008 and shall, subject to earlier termination
as provided in Section 5, continue through January 26, 2013.
3. Duties and Responsibilities
3.1 General. During the Employment Period, Executive (i) shall have the title of
Chief Executive Officer of the Company and (ii) shall devote substantially all
of his business time and expend his best efforts, energies and skills to the
business of the Company. The preceding sentence shall not be construed to
prohibit Executive from continuing to devote more than an insignificant amount
of time, in accordance with his past practice, to management of his investments,
serving on boards of directors, performing consulting services on his own time
(except for retail department stores where the consulting services are focused
on the men’s clothing business or for specialty men’s stores) and participation
in civic and philanthropic activities.

 

 



--------------------------------------------------------------------------------



 



Executive shall perform such duties, consistent with his status as Chief
Executive Officer, as he may be assigned from time to time by Employer’s Board
of Directors (the “Board”). Executive shall have such authority, discretion,
power and responsibility, and shall be entitled to an office, secretarial and
administrative assistance (at least one secretary and/or administrative
assistant of his selection) and other facilities and conditions of employment,
as are customary or appropriate to his position. Without limitation of the
generality of the foregoing, but subject to any applicable legal requirements,
Executive, within the general guidelines adopted from time to time by the Board,
shall have the power, without further approval of the Board, to hire, fire and
establish the terms of employment (including all compensation and bonus
arrangements) of all employees of, and consultants and other advisers to, the
Company (other than the Chairman of the Board). Executive shall also serve
without additional compensation as a director of the Employer and, if he should
so desire, as a director of any subsidiaries of the Company. At the request of
the Board, Executive shall also serve without additional compensation as a
director of any subsidiaries of the Employer. Executive agrees to resign any and
all such directorships concurrently with the expiration or other termination of
his employment hereunder. Notwithstanding anything to the contrary contained
herein, in the event Employer shall acquire another company or enterprise (or
the business or operations thereof) (an “acquisition”), “Company” shall mean the
subsidiary or division of Employer responsible for the operations of the entity
“Jos. A. Bank Clothiers” as it exists immediately prior to an acquisition (such
subsidiary or division being hereinafter referred to as “Clothiers”) and all
corporations, associations, companies, partnerships, firms and other enterprises
controlled by Clothiers. Following an acquisition, the entity which will own or
control Clothiers is herein referred to as “Holding” and the “Board” referred to
herein shall be the Board of Directors of Holding. In the event of an
acquisition, Executive shall remain Chief Executive Officer of Clothiers and
shall report to the chief executive officer of Holding. Executive shall not,
unless otherwise determined by the chief executive officer of Holding, become
the chief executive officer of, or have any responsibilities with respect to,
the acquired entity.
3.2 Location of Executive Offices. The Company will maintain its principal
executive offices at a location in the Baltimore, Maryland metropolitan area.
4. Compensation and Related Matters
4.1 Base Salary. Employer shall pay to Executive during the Employment Period an
annual base salary (the “Base Salary”) in accordance with this Section 4.1.
Prior to the date on which base salary increases, if any, go into effect
generally for other employees of the Company, the Base Salary in Fiscal 2010
shall be $750,000. In the event base salary increases go into effect generally
for other employees of the Company in Fiscal 2010, the Base Salary on and after
the date of such increases shall be $775,000. Beginning in Fiscal 2011, the
Compensation Committee of the Board (the “Compensation Committee”) shall
increase the Base Salary at least once each fiscal year on the date on which
general salary increases within the Company, if any, for such year take effect
(the “Annual Increase Date”). The annual increase shall be in an amount not less
than the percentage increase in the consumer price index over the most recently
reported 12-month period. In the event the Compensation Committee fails to so
increase the Base Salary in any such fiscal year by the Annual Increase Date,
the Base Salary shall automatically be increased on such date by an amount equal
to the percentage increase in the consumer price index over the most recently
reported 12-month period. Notwithstanding anything to the contrary contained
herein, in the event the Company does not grant base salary increases generally
for other employees of the Company in any particular fiscal year, Executive
shall not be entitled to a Base Salary increase for that fiscal year. The Base
Salary shall be payable in installments in accordance with the Company’s policy
on payment of executives in effect from time to time. All references in this
Agreement to “fiscal year” or to a particular “Fiscal Year” shall be references
to the fiscal year of the Company.

 

2



--------------------------------------------------------------------------------



 



4.2 Annual Bonus. For Fiscal 2010 and for each fiscal year thereafter that
begins during the Employment Period (each such fiscal year, a “Bonus Year”),
Executive shall be entitled to receive a bonus of up to 400% of the Base Salary
(each, a “Bonus”) based upon attainment of annual quantitative and qualitative
performance goals for the Company. In the event of an acquisition, the Bonus
performance goals shall be determined with respect to the operations of
Clothiers only. If earned, the Bonus may be payable in cash or a combination of
cash and equity, provided that not less than 150% of Base Salary shall be
payable as a cash Bonus to the extent earned. The Bonus, or portion thereof,
payable in cash (the “Cash Bonus”) and the portion of the Bonus payable in
equity, if any, (the “Equity Bonus”) shall be determined by the Compensation
Committee not later than 90 days following the beginning of each Bonus Year. The
earned Equity Bonus, if any, equal to the first 100% of Base Salary shall vest
on the later to occur of (a) the first anniversary of the equity grant date or
(b) the date on which the Compensation Committee shall determine the degree to
which the performance goals have been met. One-half of any additional earned
Equity Bonus shall vest on each of the second and third anniversaries of the
grant date. The performance goals shall be established by the Compensation
Committee in consultation with Executive as soon as possible following the
beginning of each Bonus Year, but in no event later than 90 days following the
beginning of each Bonus Year. It is the intention of the parties hereto that the
Bonus shall meet the criteria for “performance-based compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”). The relationship between the size of each Bonus and degree of
attainment of performance objectives shall be discretionary with the
Compensation Committee. The Bonus earned for any Bonus Year shall be payable
promptly following the determination thereof after the end of the Bonus Year,
but in no event later than two and one-half (21/2) months following the end of
each Bonus Year. Notwithstanding anything to the contrary contained herein or in
the Employer’s Bonus Plan, in the event (y) the Employment Period shall end for
any reason whatsoever on a day prior to payment to Executive of a Bonus for the
last full Bonus Year contained within the Employment Period, and (z) Executive
would have been entitled to receive a Bonus for such last full Bonus Year had
the Employment Period not ended — then Employer shall pay to Executive the Cash
Bonus for such last full Bonus Year as and when such Cash Bonus would have been
paid had the Employment Period not ended.
4.3 Car Allowance. Employer shall pay to Executive throughout the Employment
Period a car allowance equal to $1,600 per month, which shall be in lieu of any
expense reimbursement related to a car purchased or leased, repairs, insurance,
or gas, oil or mileage charges.

 

3



--------------------------------------------------------------------------------



 



4.4 Other Benefits. Throughout the Employment Period, subject to, and to the
extent Executive is eligible under their respective terms, Executive shall be
entitled to receive such fringe benefits as are, or are from time to time
hereafter, generally provided by Employer to Employer’s senior management
employees (other than those provided under or pursuant to separately negotiated
individual employment agreements or arrangements) under any pension or
retirement plan, disability plan or insurance, group life insurance, medical and
dental insurance, travel accident insurance, stock option, phantom stock or
other similar plan or program of employer. Executive’s Base Salary shall (where
applicable) constitute the compensation on the basis of which the amount of
Executive’s benefits under any such plan or program shall be fixed and
determined. If, during the Employment Period, any plan or program in which
Executive participates shall be amended so as to result in overall reduction of
Executive’s benefits, or shall be terminated without being replaced by a new
plan or program providing for benefits equivalent overall to those provided for
Executive prior thereto, the Company shall make arrangements, in addition to any
such amended or terminated plan or program, for Executive to participate in a
plan or program so as to provide benefits to Executive at least equivalent
overall to those provided to Executive prior to such amendment or termination,
such benefits to be provided through a plan or program of insurance if
commercially available.
4.5 Expense Reimbursement. Employer shall reimburse Executive for all business
expenses, including car rental expense while traveling on Employer business,
reasonably incurred by him in the performance of his duties under this Agreement
and consistent with past practice upon his presentation, not less frequently
than monthly, of signed, itemized accounts of such expenditures, all in
accordance with Employer’s procedures and policies as adopted and in effect from
time to time and applicable to its senior management employees.
4.6 Vacations. Executive shall be entitled to 20 business days of vacation
during each calendar year, which shall accrue in accordance with the Company’s
vacation policy in effect from time to time for its senior executive officers,
with reasonable carry-over allowances, which vacations shall be taken at such
time or times as shall not unreasonably interfere with Executive’s performance
of his duties under this Agreement. Upon termination of Executive’s employment
pursuant to Section 5 herein, for any reason whatsoever, Employer shall pay
Executive, in addition to any termination compensation provided for under
Section 6 herein, an amount equivalent to Executive’s per diem compensation at
the then-current Base Salary rate multiplied by the number of unused vacation
days, including any carry-over, accrued by Executive as of the date of
termination.
5. Termination of Employment Period
5.1 Termination without Cause. Employer or Executive may, by delivery of not
less than 60 days’ notice to the other at any time during the Employment Period,
terminate the Employment Period without cause.

 

4



--------------------------------------------------------------------------------



 



5.2 By Employer for Cause. Employer may, at any time during the Employment
Period by notice to Executive in accordance with and only after full compliance
with the procedure set forth herein terminate the Employment Period “for cause”
effective immediately. For the purposes hereof, “for cause” means:
(i) the conviction of Executive in a court of competent jurisdiction of a crime
constituting a felony in such jurisdiction involving money or other property of
Employer or any of its affiliates or any other felony or offense involving moral
turpitude; or
(ii) the willful (a) commission of an act not approved of or ratified by the
Board involving a material conflict of interest or self-dealing relating to any
material aspect of the Company’s business or affairs; or (b) commission of an
act of fraud or misrepresentation (including the omission of material facts),
provided that such acts relate to the business of the Company and would
materially and negatively impact upon the Company; or (c) material failure of
Executive to obey directions of the Board that are consistent with Executive’s
status as Chief Executive Officer; however, for the purposes of this subsection
5.2 (ii), the refusal of Executive to comply with an order or directive of
anyone other than the majority of the Board, or the refusal of Executive to
perform an act which is contrary to his duties, responsibilities and/or
authority as Chief Executive Officer or is unlawful shall not constitute “for
cause”. In the event of an act or omission as provided for in this subsection
5.2 (ii), Employer shall provide Executive with a written notice of intent to
terminate the Employment Period “for cause”, setting forth, with reasonable
particularity, the reasons and acts or omissions constituting “cause” under this
subsection, and shall provide Executive with at least thirty (30) calendar days
after such notice to cure or eliminate the problem or violation giving rise to
such cause or any longer period as reasonably needed by Executive, provided that
it is susceptible of cure or elimination and Executive is proceeding diligently
and in good faith to cure such violation. In the event and only after the
Executive fails to cure the problem or violation within the period provided for
herein, Employer may exercise its rights to terminate the Employment Period in
accordance with the procedure set forth below.
Termination “for cause” shall be effected only if (A) Employer has delivered to
Executive of a written notice of termination “for cause”, setting forth, with
reasonable particularity, the reasons for such “for cause” termination,
(B) Employer has provided Executive with, on at least ten (10) business days’
prior written notice, in the case of a termination pursuant to subsection
5.2(ii), the opportunity, together with Executive’s counsel, to be heard before
Employer’s Board, said hearing to occur at such reasonable time and place that
is mutually convenient to Executive, his counsel, and Employer, and (C) the
Board (after such notice and opportunity to be heard has been provided to
Executive in the case of a termination pursuant to subsection 5.2(ii)) adopts a
resolution concurred in by not less than majority of all of the directors of
Employer then in office, including at least two-thirds of all of the directors
who are not officers of Employer, that Executive was guilty of conduct
constituting “for cause” hereunder, which conduct has not been cured (if
applicable), and specifying the particulars thereof in detail.

 

5



--------------------------------------------------------------------------------



 



5.3 By Executive for Good Reason. Executive may, at any time during the
Employment Period by notice to Employer, terminate the Employment Period under
this Agreement for “good reason” effective immediately. For the purposes hereof,
“good reason” means any material breach by Employer of any provision of this
Agreement which, if susceptible of being cured, is not cured within 30 days of
delivery of notice thereof to Employer by Executive; it being agreed, however,
that the cure period applicable to any failure timely to pay (or any reduction
in) compensation or benefits paid or payable to Executive pursuant to the
provisions of Section 4 hereof shall be limited to seven days after delivery of
notice thereof to Employer. Without limitation of the generality of the
foregoing, each of the following shall be deemed to be a material breach of this
Agreement by Employer: (x) any failure timely to pay (or any reduction in)
compensation (including benefits) paid or payable to Executive pursuant to the
provisions of Section 4 hereof; (y) any reduction in the duties,
responsibilities or perquisites of Executive as provided in Section 3.1 hereof
and (z) any transfer of the Company’s principal executive offices outside the
geographic area described in Section 3.2 hereof or requirement that Executive
principally perform his duties in other than such office. The parties
acknowledge and agree that as of the date hereof, no event has occurred giving
Executive “good reason” to terminate the Employment Period. The parties further
acknowledge that a material breach owing to the failure to timely pay
compensation or benefits to Executive was never intended to include an
administrative or ministerial lapse by Employer resulting in an inadvertent
delay of such payment and that the foregoing seven day cure period will serve to
permit the Employer to correct such a lapse.
5.4 By Executive for a Change of Control. Executive may terminate the Employment
Period under this Agreement as a result of a “change of control” of Clothiers
(at any time prior to an acquisition) or Holding (at anytime following an
acquisition) (the “Entity”) immediately upon notice to Employer given not more
than ninety (90) days following the date upon which Executive becomes aware of
such change in control.
For purposes of this Agreement, a “change of control” shall, as more fully set
forth in the Original Employment Agreement, generally be deemed to have occurred
in the event (a) any person is or becomes the beneficial owner of a majority of
the outstanding securities of the Entity; (b) any person is or becomes the
beneficial owner of 30% or more of the outstanding securities of the Entity
combined with a change in a majority of the members of the Board; or (c) of a
merger, consolidation or liquidation of the Entity or a sale of all or
substantially all of such the Entity’s assets.

 

6



--------------------------------------------------------------------------------



 



5.5 Disability. During the Employment Period, if, as a result of physical or
mental incapacity or infirmity (including alcoholism or drug addiction),
Executive shall be unable to perform his material duties under this Agreement
for (i) a continuous period of at least 180 days, or (ii) periods aggregating at
least 270 days during any period of 12 consecutive months (each a “Disability
Period”), and at the end of the Disability Period there is no reasonable
probability that Executive can promptly resume his material duties hereunder
pursuant hereto, Executive shall be deemed disabled (the “Disability”) and
Employer, by notice to Executive, shall have the right to terminate the
Employment Period for Disability at, as of or after the end of the Disability
Period. The existence of the Disability shall be determined by a reputable,
licensed physician mutually selected by Employer and Executive, whose
determination shall be final and binding on the parties; provided, that if
Employer and Executive cannot agree upon such physician, such physician shall be
designated by the then acting President of the Baltimore City Medical Society,
and if for any reason such President shall fail or refuse to designate such
physician, such physician shall, at the request of either party, be designated
by the American Arbitration Association. Executive shall cooperate in all
reasonable respects to enable an examination to be made by such physician.
5.6 Death. The Employment Period shall end on the date of Executive’s death.
6. Termination Compensation; Non-Compete
6.1 Termination Without Cause, for Good Reason or Change of Control. If the
Employment Period is terminated by Employer pursuant to the provisions of
Section 5.1 or by Executive pursuant to the provisions of Sections 5.3 or 5.4
hereof, Employer will pay to Executive, (a) on the last day of the Employment
Period a lump sum of $1,550,000, plus (b) if applicable, the earned Cash Bonus
for the last full Bonus Year contained in the Employment Period pursuant to
Section 4.2. Employer shall have no obligation to continue any other benefits
provided for in Section 4 past the date of termination.
6.2 Certain Other Terminations. If the Employment Period is terminated (a) by
Employer pursuant to the provisions of Section 5.2 at any time prior to, or more
than 90 days after, a change of control of the Company, (b) by Executive
pursuant to Section 5.1, (c) as a result of a Disability pursuant to the
provisions of Section 5.5, or (d) as a result of the death of Executive pursuant
to the provisions of Section 5.6., Employer shall pay to Executive, (x) within
60 days after the date of termination, a lump sum equal to any unpaid annual
Base Salary through the date of termination, (y) in the case of termination for
Disability or by death pursuant to the provisions of Section 5.5 or 5.6, when
due pursuant to the provisions of Section 4.2 the earned Cash Bonus for the
Bonus Year in which the date of termination occurred (assuming any personal
goals not related to Company-wide performance were met) multiplied by a
fraction, the numerator of which shall be the number of days of the Employment
Period within the Bonus Year and the denominator of which shall be 365 and
(z) if applicable, the earned Cash Bonus for the last full Bonus Year contained
in the Employment Period pursuant to Section 4.2. Employer shall have no
obligation to continue any other benefits provided for in Section 4 past the
date of termination.

 

7



--------------------------------------------------------------------------------



 



6.3 Expiration with Severance.
6.3.1 If (a) Employer fails to offer to Executive at least a one year renewal or
extension of the Employment Period on its then current terms by no later than
August 1 of the last year of the Employment Period and (b) the Employment Period
shall thereafter expire on its then stated expiration date ((a) and
(b) collectively, a “Term Expiration”), Employer will pay to Executive, (y) on
the date of termination, a lump sum of $775,000 and (z) if applicable, the
earned Cash Bonus for the Bonus Year ending on the stated expiration date of the
Employment Period pursuant to and at the time otherwise payable under
Section 4.2. Employer shall have no obligation to continue any other benefits
provided in Section 4 past the date of termination.
6.3.2 Pursuant to the Jos. A. Bank Clothiers, Inc. 2010 Equity Incentive Plan
(the “Equity Incentive Plan”), Employer has granted to Executive, and may in the
future grant to Executive, the opportunity to earn certain performance-based
Restricted Stock Units (“RSUs”), including, without limitation, the grant made
pursuant to that certain CEO Performance Restricted Stock Unit Award Agreement,
dated June 17, 2010 (the “June 2010 Agreement”). Notwithstanding anything to the
contrary contained in the Equity Incentive Plan or in any award agreement
providing for the grant and vesting of performance-based RSUs to Executive
pursuant thereto (including, but not limited to the June 2010 Agreement) (each,
an “Award Agreement”), for purposes of each Award Agreement, if the Executive is
then willing and able to continue his employment with the Company on the then
current terms and/or execute a new agreement providing terms and conditions
substantially similar to those in this Employment Agreement and continue
providing such services at the time of the Term Expiration, such Term Expiration
shall be deemed a termination of this Employment Agreement (and Executive’s
employment) by Employer without cause and (a) if the Term Expiration occurs on
the last day of the Performance Period or after the end of the Performance
Period but, in either case, prior to the Certification Date, upon certification
by the Compensation Committee or the Board of Directors of the Earned Award on
the Certification Date, Executive will be credited with such Earned Award and
shall be deemed to have fully vested in such Earned Award on the First Vesting
Date and (b) if the Term Expiration occurs on or after the Certification Date,
Executive will be deemed to have fully vested in such Earned Award, and all
vesting restrictions will lapse upon the termination of this Agreement.
The timing of any RSU payments hereunder shall be subject to the provisions of
the June 2010 Agreement, including, without limitation, Sections 3 and 13
thereof, and any provisions in future Award Agreements addressing the timing of
payments and matters under Section 409A of the Internal Revenue Code, as
applicable. Capitalized terms used in this Section 6.3.2 but not defined in this
Agreement will have those definitions attributed to them in the Award
Agreement(s). This Section 6.3.2 shall be deemed an amendment of the June 2010
Agreement.
6.4 No Other Termination Compensation. Executive shall not, except as set forth
in this Section 6 and in Section 4.6, be entitled to any compensation following
termination of the Employment Period, except as may be otherwise provided in any
equity award (e.g. stock options or restricted stock units) granted by Employer
to Executive.

 

8



--------------------------------------------------------------------------------



 



6.5 Mitigation. Executive shall not be required to mitigate the amount of any
payments or benefits provided for hereunder upon termination of the Employment
Period by seeking employment with any other person, or otherwise, nor shall the
amount of any such payments or benefits be reduced by any compensation, benefit
or other amount earned by, accrued for or paid to Executive as the result of
Executive’s employment by or consultancy or other association with any other
person.
6.6 Non-compete. For the purposes of this Agreement, “not compete” (or words of
similar effect) shall mean that Executive shall not, directly or indirectly
(a) engage in any activities that are in competition with the Company in any
geographic area within 50 miles of the location of any Company store (owned or
franchised) as of the date of termination of Executive (b) engage in any catalog
business that focuses on the sale of men’s clothing, (c) solicit any customer of
the Company or (d) solicit any person who is then employed by the Company or was
employed by the Company within one year of such solicitation to (i) terminate
his or her employment with the Company, (ii) accept employment with anyone other
than the Company, or (iii) in any manner interfere with the business of the
Company. If the Employment Period is terminated (x) by Executive pursuant to the
provisions of Section 5.4 hereof; (y) by Employer pursuant to the provisions of
Section 5.1 hereof; or (z) by Executive pursuant to the provisions of
Section 5.3 hereof, Executive shall not compete with the Company for a period of
two years from the date of termination. If the Employment Period is terminated
by the Employer pursuant to the provisions of Section 5.2, Executive shall not
compete with the Company for a period of six months from the date of
termination. If the Employment Period expires and Executive is entitled to
severance pursuant to Section 6.3, Executive shall not compete with the Company
for a period of one year from the date of expiration. Executive acknowledges and
agrees that in the event of any violation or threatened violation by Executive
by his obligations under this section, Employer shall be entitled to injunctive
relief without any necessity to post bond. Executive acknowledges and agrees
that the Company’s catalog business is competitive with retail store businesses
offering similar product lines.
6.7 Section 409A. It is the intent of this Agreement to comply with the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted and this agreement will be administered to so comply.
(i) Termination Payments. If any compensation to be paid to Executive under
Section 6 is “nonqualified deferred compensation” subject to Code Section 409A,
such compensation shall be paid no earlier than the date of Executive’s
“separation from service” from the Company within the meaning of Code
Section 409A(a)(2)(A)(i). If the Executive is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of the Executive’s
termination of employment, any nonqualified deferred compensation subject to
Section 409A that would otherwise have been payable as a result of, and within
the first six (6) months following, the Executive’s “separation from service”,
and not by reason of another event under Section 409A(a)(2)(A), will become
payable six (6) months and one (1) day following the date of the Executive’s
separation from service or, if earlier, the date of Executive’s death.

 

9



--------------------------------------------------------------------------------



 



(ii) Reimbursements. Consistent with the requirements of Section 409A of the
Code, to the extent that any reimbursement or in-kind benefit provided to
Executive under Sections 4.5 and 8.2 is taxable, unless stated otherwise:
(i) reimbursements and in-kind benefits will be provided only during the
employee’s employment with the Employer; (ii) the expenses eligible for
reimbursement or the in-kind benefits provided in any given calendar year will
not affect the expenses eligible for reimbursement or the in-kind benefits
provided in any other calendar year; (iii) the reimbursement of an eligible
expense must be made no later than the last day of calendar year following the
calendar year in which the expense was incurred; and (iv) the right to
reimbursements or in-kind benefits cannot be liquidated or exchanged for any
other benefit.
7. Indemnification
The Company shall indemnify and hold Executive harmless from and against any
expenses (including attorneys’ fees of the attorneys selected by Executive to
represent him, which shall be advanced as incurred), judgments, fines and
amounts paid in settlement incurred by him by reason of his being made a party
or threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal administrative or investigative, by
reason of any act or omission to act by Executive during or before the
Employment Period or otherwise by reason of the fact that he is or was a
director or officer of Employer of any subsidiary or affiliate included as a
part of the Company, to the fullest extent and in the manner set forth and
permitted by the General Corporation Law of the State of Delaware and any other
applicable law as from time to time in effect. The provisions of this Section 7
shall survive any termination of the Employment Period or any deemed termination
of this Agreement.

 

10



--------------------------------------------------------------------------------



 



8. Miscellaneous
8.1 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be (a) sent by certified mail-return receipt requested,
postage prepaid, (b) personally delivered (via overnight delivery or otherwise),
or (c) transmitted by facsimile. Notices shall be deemed delivered as follows:
(a) three days after deposit with the United States Postal Service by certified
mail; (b) one business day after deposit with a nationally-recognized overnight
delivery service; (c) on the date of delivery when sent by local, commercial
delivery service; or (d) on the date of transmission if sent by facsimile during
the hours of 9:00 a.m. to 5:00 p.m. on a business day, or on the next following
business day if sent by facsimile other than during such time. Notwithstanding
anything to the contrary contained herein, notices shall be deemed to have been
given when received or refused by the party to which or whom it was sent or
delivered and any writing actually received by the party to which or whom it is
addressed (regardless of the means of delivery) shall be sufficient notice
hereunder. Notices shall be addressed as follows, provided that either party
may, at any time, in the manner set forth for giving notices to the other,
establish a different address to which notices to it or him shall be sent:

     
If to Employer:
  Jos. A. Bank Clothiers, Inc.
 
  500 Hanover Pike
 
  Hampstead, Maryland 21704
 
  Attn: Chief Financial Officer
 
   
With copy to:
  Jos. A. Bank Clothiers, Inc.
 
  500 Hanover Pike
 
  Hampstead, Maryland 21704
 
  Attn: General Counsel
 
   
If to Executive:
  Mr. R. Neal Black
 
  2 Calvary Court
 
  Lutherville, Maryland 21093

8.2 Legal Fees. The Company shall pay the reasonable legal fees and expenses
incurred by Executive in connection with preparation, negotiation, executive and
delivery of this Agreement (not to exceed $5,000), as well as such fees and
expenses incurred in connection with any amendment or modification hereof or
enforcement of Executive’s rights hereunder.
8.3 Taxes. Employer is authorized to withhold (from any compensation or benefits
payable hereunder to Executive) such amounts for income tax, social security
unemployment compensation and other taxes as shall be necessary or appropriate
in the reasonable judgment of Employer to comply with applicable laws and
regulations.
8.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
any conflicts of law jurisprudence. Executive hereby consents to the
jurisdiction of the state courts of the State of Maryland and the United States
District Court for District of Maryland over all claims arising under this
Agreement.
8.5 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Baltimore,
Maryland in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitration award in any court
having jurisdiction; PROVIDED, HOWEVER, that Executive shall be entitled to seek
specific performance of his right to be paid until expiration of the Employment
Period during the pendency of any arbitration.
8.6 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

 

11



--------------------------------------------------------------------------------



 



8.7 Counterparts. This Agreement may be executed by facsimile and/or in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
8.8 Severability. If any provision of this Agreement, or any part thereof, is
held to be unenforceable, the remainder of such provision and this Agreement, as
the case may be, shall nevertheless remain in full force and effect.
8.9 Entire Agreement and Representations. This Agreement contains the entire
agreement and understanding between Employer and Executive with respect to the
subject matter hereof. No representations or warranties of any kind or nature
relating to the Company or its several businesses, or relating to the Company’s
assets, liabilities, operations, future plans or prospects have been made by or
on behalf of Employer to Executive. This Agreement supersedes any prior
agreement between the parties relating to the subject matter hereof.
8.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors, heirs
(in the case of Executive) and assigns.
8.11 Termination of Prior Employment Agreements. Effective upon the commencement
of the Employment Period, Employer and Executive hereby terminate that certain
Employment Agreement, dated as of December 21, 1999, as amended, pursuant to
which Executive was employed by Employer. This Agreement amends and restates in
its entirety the Original Employment Agreement, which, except as otherwise set
forth in Section 5.4, shall hereafter have no further force or effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

          EMPLOYER:

  EXECUTIVE: JOS. A. BANK CLOTHIERS, INC.    
 
       
By:
  /s/ SIDNEY H. RITMAN   /s/ R. NEAL BLACK
 
       
 
  Sidney H. Ritman, Chairman   R. NEAL BLACK
 
  Compensation Committee    

 

12